Citation Nr: 0907833	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-00 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain.

2.  Entitlement to service connection for essential 
hypertension.

3.  Entitlement to service connection for disabilities 
involving pain in the joints of the lower extremities and 
upper extremities. and including residuals of injuries to the 
left knee, left ankle, right shoulder and right wrist.

4.  Entitlement to service connection for left thumbnail 
fungus.

5.  Entitlement to an increased evaluation for residuals of a 
right ankle injury, status post surgical repair, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to January 
1993.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Affairs (VA) 
Regional Office (RO).  During the course of this appeal, the 
Veteran indicated that he has moved to the State of 
Washington, but asked that his file not be transferred there 
pending the current appellate review.   

Service connection is also now in effect for post-traumatic 
stress disorder (PTSD), rated as 50 percent disabling; and 
low back disability with degenerative joint disease of the 
lumbar spine, currently evaluated as 40 percent disabling.  
During the course of the current appeal, the Veteran raised 
the issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities (TDIU).  The VARO has 
denied that claim but a specific appeal has not yet been 
filed thereon.  

Subsequent to the case reaching the Board, the Veteran 
submitted evidence with regard recent surgery on his left 
knee on which he included a waiver of initial VARO 
consideration.

The issues ## 1, 2, 3 and 5 addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The competent and probative evidence of record preponderates 
in favor of a finding that the Veteran's left thumbnail 
fungus is of service origin.


CONCLUSION OF LAW

Left thumbnail fungus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103; 38 C.F.R. § 3.303 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  Given the action taken 
herein on issue # 3, additional discussion of these 
procedures is unnecessary in that regard. 

Criteria, Factual Background and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303(a), 3.304 (2007).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Entrance examinations are negative for any skin problems 
involving his left thumb.

Service treatment records show that in October 1991, the 
Veteran developed a fungus infection on his left thumbnail 
with marked glazing of the nail, separation of the nail bed 
at the distal end, and crusting under the nail, for which he 
was seen on several occasions.  At one point he lost some of 
the nail.  Treatments included anti-fungal medications 
including Grisofulvin.

On the VA examination conducted immediately after service in 
October 1993, the Veteran reported that he had developed a 
left thumbnail fungus in service.  On dermatological 
examination, his left thumbnail was found to be thickened and 
discolored.  

On VA evaluation in August 2004, the Veteran was noted to 
have left thumbnail fungal deformity/onychomycosis.  The 
examiner noted that the Veteran was going to file for those 
conditions which had occurred in the military.

Given the aggregate evidence, the Board finds that an ample 
basis is established for a grant of service for left 
thumbnail fungus (onychomycosis) as the result of service.


ORDER

Service connection for left thumbnail fungus is granted.


REMAND

Hypertension/Disability manifested by Chest Pain

As to what constitutes essential hypertension, there are two 
notes to Diagnostic Code 7101, which sets forth the criteria 
for the evaluation of service-connected hypertensive 
cardiovascular disease and in the first note it is stated 
that "[f]or purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm."  

Numerous blood pressure readings were taken in service during 
treatment for other conditions, most of which show diastolic 
readings ranging from 60-88, predominantly in the 80 range; 
and systolic readings ranging from 100-138, predominantly in 
the 120 range.  On one occasion, the reading was 124/92 
(September 1988).

In February 1980, the Veteran initially complained of 
frequent chest pain.  Chest X-rays were negative. 

An electrocardiogram (ECG) was done in February 1980 which 
showed incomplete right bundle branch block and T-wave 
inversion in lead III which was interpreted as within normal 
limits.  This complaint of chest pain was confirmed on two 
other undated entries when he was seen for right shoulder 
complaints.  On his separation examination, the Veteran 
reported that he continued to have bouts of chest pain, 
sometimes worse than others.

Since service, he has been seen for elevated blood pressure 
readings and has taken medications.  He has also had some 
complaints of chest pain, and on several occasions, 
evaluations were done to determine if he had underlying heart 
problems, but none were conclusive in that regard.  
Specifically, on VA examination in December 1995, his blood 
pressure as 136/88.  On VA examination in April 1998, blood 
pressure was 152/102. He has consistently been seen since 
then for high blood pressure.  There have been an assortment 
of specialized tests done to evaluate various symptoms 
including chest pain, but for the most part, they appear to 
have not confirmed the presence of organic heart disease.  
This has not been specifically considered nor is there a 
nexus opinion of record.  However, this possibility must be 
addressed in connection with issues ##1 and 2.


Other Disabilities 
(Including right ankle, both upper and lower extremities, 
left knee, 
right shoulder, right wrist, left ankle)

As for rating the right ankle disability, during the course 
of this appeal, the Court issued directives with regard to 
any increased rating matter on appeal to include 
familiarizations with all pertinent Codes.  Subsequently, the 
VARO sent the Veteran a letter in response to this decision, 
but the details thereof were limited to fewer than all 
pertinent Codes which might be applicable in his case.  The 
Court also required that the RO advise him to obtain medical 
or lay evidence demonstrating a worsening of the disability 
and the effect that worsening has on his employment and daily 
life.  And when the diagnostic code under which the 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  This has not been fully 
addressed herein.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  Consideration to the presence 
of arthritis is also to be addressed in such rating actions. 

In this case, the Veteran's entrance examinations are 
negative for any of the claimed orthopedic or joint-related 
disabilities.

Service treatment records show various complaints of 
bilateral thigh pain, injury to the right wrist, complaints 
relating to the right shoulder (inexplicably said in one 
entry to be thought to be due to "Leprosy"), and trauma to 
both left and right knees.

On a VA examination in 1993, immediately after his separation 
from service, the Veteran was noted to have claimed that he 
developed a right wrist disability in service.  However, the 
examination did not focus on or provide clinical data on that 
disability nor other herein claimed disabilities except as 
identified above.  An orthopedic evaluation placed focus only 
on his right ankle and low back.  His blood pressure was 
140/80.

Throughout the period since service, he had had various 
orthopedic problems primarily associated with the right ankle 
and back.  However, it is unclear the extent to which the 
primary disabilities may or may not have developed into 
secondary problems involving one or more of the now claimed 
joints in issue #3.  This has not been specifically 
considered nor are there any nexus opinions of record.  

Recent clinical assessment have confirmed the presence of 
right wrist, bilateral knee problems and hypertension, and he 
has recently (November 2008) had knee surgery, records from 
which are not in the file.

As noted in the ratings assigned, the Veteran's right ankle 
and back disabilities are not insignificant.  It remains 
unclear whether these have played any role in his current 
complaints with regard to other disabilities.  

And while a VA examiner stated in 2004 that the Veteran was 
gong to file a claim with regard to those disabilities then 
found which were the result of service, the examiner did not 
further specify which these were.

From shortly after separation he worked as a grounds 
maintenance supervisor for the Hawaii Reserves, so interim 
examination or fitness reports may be available.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

    Included therein should be any records 
from VA or private caregivers for the 
claimed disabilities since service, 
including such data as employment 
physicals, etc., and including his recent 
knee surgery.  These records should added 
to the file, and VA should assist in 
obtaining them.

    If the Veteran has any additional data 
with regard to his lack of work, reasons 
for termination of his job and related 
matters, he should submit it; VA should 
assist as feasible.
    
2.  The RO should determine whether the 
Veteran is in receipt of Social Security 
Administration (SSA) disability or 
Workmen's Compensation benefits; if so, 
disability determinations by either should 
be acquired, if available, and added to 
the file.  

3.  The Veteran should be scheduled for 
examinations by VA physicians with 
expertise in cardiology, orthopedics and 
neurology, who have not previously 
evaluated him if possible, to determine 
the exact nature and extent of all claimed 
disabilities and the disability picture 
reflected in his right ankle to include 
scarring, muscle and nerve damage, 
functional impairment, pain, etc.  All 
necessary and appropriate tests including 
X-rays and ECG's should be accomplished.  

    It is noted that the Veteran has moved 
to Washington State so this should be 
taken into account in the scheduling of a 
VA examination.

    The claims folder, to include a copy of this 
Remand, must be made available to any examiner 
for review in conjunction with the examination, 
and any examiner must indicate in the 
examination report that the claims folder was 
so reviewed. 

    The examiner(s) should provide a 
specific determination as to the extent of 
all impact on other body systems by his 
service-connected low back and right ankle 
disorders; and the impact the disabilities 
have on his every day living, to include 
employment.  The criteria and guidelines 
of DeLuca and schedular provisions to 
include §§ 4.40, 4.45, 4.59 should be 
addressed with regard to his right ankle.

    (a)  What are his current diagnoses and the 
nature of his disabilities as to each of the 
claimed disorders, based upon the previous 
medical records on file and the Veteran's 
history before, during, and after his service?  

(b)  When were the diagnosed disabilities 
first demonstrated, and by what evidence 
is that determinable?  [Note that with 
regard to his heart, a determination 
should be made as to when he developed 
hypertension and/or whether he has 
associated cardiac disability and the 
probable etiology thereof.]

    (c)  Were there any changes, increases or 
decreases in symptoms in or attributable to 
periods of duty, and what were they, if 
determinable?  

    (d)  Are any or all of such conditions 
causally or etiologically related to his 
military service?

    (e)  As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as a 
result of service (or pre-existed service and 
was aggravated therein), or arose after service 
and has been either caused or aggravated beyond 
its previous baseline level of disability by a 
service-connected disability or treatment 
therefor, or whether such a causation or 
aggravation relationship is unlikely (i.e., 
less than a 50-50 probability).  

    (f)  The examiner(s) should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions expressed 
should be provided.  

    (g)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

    (h)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
baseline level of disability. 

    (i)  The examiner(s) should provide an 
opinion as to effects of his service-connected 
right ankle disability upon his daily living as 
well as his ability to work.  

4.  The Veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claim.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the Veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

5.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claims for an increased rating for his service-
connected right ankle and service connection 
for all his other claimed disabilities on all 
potential bases.  If the decision remains 
adverse, provide him and his representative 
with an appropriate SSOC.  Then return the case 
to the Board for further appellate 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


